          Case 4:21-cv-00006-KGB Document 17 Filed 02/24/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JERRY LARD                                                                     PETITIONER

v.                                Case No. 4:21-cv-00006-KGB

DEXTER PAYNE, Director,
Arkansas Division of Correction                                               RESPONDENT

                                              ORDER
        Before the Court is the status of this matter. On January 4, 2021, petitioner Jerry Lard filed

a petition for writ of habeas corpus (Dkt. No. 1). On the Court’s own motion, the Court stays its

prior Order directing respondent Dexter Payne to respond within 60 days after service to Mr.

Lard’s pending petition for habeas corpus (Dkt. No. 5).

        At this time, the Court directs the Clerk to unseal several filings in this matter and filings

submitted in connection with Case No. 4:14-cv-00008 which are now pending in this matter,

including docket entries 8, 9, 10, 11, 12, and 13, and to serve copies of these unsealed filings on

counsel for Mr. Lard and Mr. Payne. The Court takes under advisement all issues raised in these

now unsealed filings but makes no rulings on Mr. Lard’s requests or his counsel’s requests at this

time.

        To the extent Mr. Lard requests permission to proceed pro se in this habeas case or without

appointed counsel, the Court will not rule on such request at this time. Instead, given the issues

raised in these now unsealed filings, the Court directs counsel for Mr. Lard to confer with Mr.

Lard. If counsel requires assistance in making arrangements to confer with Mr. Lard, counsel for

Mr. Lard should inform the Court. The Court directs that counsel for Mr. Lard inform the Court

by a separate filing within 21 days of the entry of this Order whether Mr. Lard persists in his

request to proceed pro se or for new counsel to be appointed in this case. There is no need for
         Case 4:21-cv-00006-KGB Document 17 Filed 02/24/21 Page 2 of 3




counsel for Mr. Lard to explain reasoning, status, or the nature of such discussions. Notice is all

that is required. After receiving that notice, the Court may set this matter for an in-person status

conference.

       Further, given the issues raised in these now unsealed filings, this Court directs counsel for

Mr. Lard and Mr. Payne to confer and, within the next 30 days, to propose to the Court a list of

threshold matters to be addressed in this case and a proposed briefing schedule. Based on the

Court’s initial assessment, the list of threshold matters to be addressed includes but may not be

limited to the following:

       (1) Whether this Court should direct a competency evaluation of Mr. Lard and, if so, what

           procedure should be followed for doing so;

       (2) Whether, if this Court directs a competency evaluation of Mr. Lard, that evaluation

           should be followed by a competency hearing before this Court to determine whether

           Mr. Lard is competent to waive habeas review;

       (3) What legal standard should govern this Court’s inquiry of whether Mr. Lard is

           competent to waive habeas review, if this Court conducts a competency hearing;

       (4) The effect, if any, of the Arkansas state-court finding that Mr. Lard was competent to

           waive post-conviction review; and

       (5) Whether this Court can permit a petitioner to waive an intellectual-disability claim

           based on a pro se motion, even if the petitioner is found competent, when one of the

           claims raised on behalf of the petitioner is an Atkins v. Virginia, 536 U.S. 304 (2002),

           claim.

The parties may confer regarding this list and raise with the Court additional matters or a modified

list of matters to be addressed. To the extent the parties are able to do so, the Court directs that



                                                 2
          Case 4:21-cv-00006-KGB Document 17 Filed 02/24/21 Page 3 of 3




the parties submit within 30 days from the entry of this Order a joint list of threshold matters to be

addressed in this case and a proposed briefing schedule. If the parties are unable to agree, the

parties may submit to the Court within 30 days from the entry of this Order separate proposals for

the Court’s consideration.

       So ordered this the 24th day of February, 2021.



                                               ________________________________
                                               Kristine G. Baker
                                               United States District Judge




                                                  3
